DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on August 11, 2021 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,158,695 in view of Lee et al., U.S. Patent Application Publication 2019/0034688 A1 (hereinafter Lee I). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 11,158,695:
Instant Application
U.S. Patent No. 
11,158,695
Claim 1
Claim 1
A display device having a display region and a side region adjacent to the display region, and the display device comprising: a plurality of display units disposed on a first substrate; a plurality of sensing units corresponding to the plurality of display units, wherein the plurality of display units and the plurality of sensing units are disposed in the display region;
A display device having a display region and a side region adjacent to the display region, and the display device comprising: a plurality of display units and a plurality of sensing units disposed in the display region; 
a display driver coupled to at least a portion of the plurality of display units, and comprising a plurality of first transistors; and
a display driver, coupled to at least a portion of the plurality of display units, and 10comprising a plurality of first thin-film transistors having a first channel layer; and
a sensor driving unit coupled to at least a portion of the plurality of sensing units, and comprising at least one second transistor; wherein at least a portion of the plurality of first transistors are disposed in the side region and the at least one second transistor is disposed in the display region.
a sensor driver, coupled to at least a portion of the plurality of sensing units, and comprising a plurality of second thin-film transistors having a second channel layer; and 15a shielding layer disposed between the at least the portion of the plurality of first thin-film transistors and the at least the portion of the plurality of second thin-film transistors in a cross-sectional view of the display device; wherein at least a portion of the plurality of first thin-film transistors and at least a portion of the plurality of second thin-film transistors are disposed in the 20side region.


Independent claim 1 of the instant application teaches “A display device having a display region and a side region adjacent to the display region, and the display device comprising: a plurality of display units disposed on a first substrate; a plurality of sensing units corresponding to the plurality of display units, wherein the plurality of display units and the plurality of sensing units are disposed in the display region; a display driver coupled to at least a portion of the plurality of display units, and comprising a plurality of first transistors; and a sensor driving unit coupled to at least a portion of the plurality of sensing units, and comprising at least one second transistor; wherein at least a portion of the plurality of first transistors are disposed in the side region and the at least one second transistor is disposed in the display region.”  The U.S. Patent 11,158,695 does not expressly teach: wherein at least a portion of the plurality of first transistors are disposed in the side region and the at least one second transistor is disposed in the display region.  However, Lee I teaches wherein at least a portion of the plurality of first transistors are disposed in the side region (FIGS. 1-2A, 3-4, 9, and 10A paragraph[0090] of Lee I teaches the display driving unit may include a plurality of thin-film transistors formed through a same process as that of the pixel circuit of the display pixel, e.g., through a low temperature polycrystalline silicon (“LTPS”) process or a low temperature polycrystalline oxide (“LTPO”) process, and See also at least paragraphs[0229]-[0235], and [0243]-[0247] of Lee I (i.e., Lee I teaches a display driving unit, which includes a plurality of thin-film transistors, connected to the display pixels via display scan lines and data line)) and the at least one second transistor is disposed in the display region (FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0154] of Lee I teaches the first transistor T1 may control a sensing signal to be outputted to the j-th output line OLj; in one embodiment, for example, the first transistor T1 may control a current flowing to the j-th output line OLj; and in such an embodiment, the first transistor T1 may be connected between the j-th output line OLj and the second transistor T2, and See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0108], [0224]-[0225], and [0243]-[0247] of Lee I (i.e., Lee I teaches sensor pixels with at least one first transistor disposed along a sensor insulating layer that overlaps the display panel with the display pixels, wherein the sensor pixels and the display pixels are disposed in an overlapping manner with each other within the display area)).  Furthermore, U.S. Patent 11,158,695 and Lee I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with suitable components for fingerprint recognition functionality.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of U.S. Patent 11,158,695 based on Lee I wherein at least a portion of the plurality of first transistors are disposed in the side region and the at least one second transistor is disposed in the display region.  One reason for the modification as taught by Lee I is to form a suitable display device having a fingerprint sensor with enhance fingerprint sensing sensitivity (paragraphs[0002] and [0005] of Lee I).  Moreover, claim 1 is written in “comprising” format indicating other elements could be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-6, 9-10, and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al., U.S. Patent Application Publication 2019/0034688 A1 (hereinafter Lee I).
Regarding claim 1, Lee I teaches a display device (DD FIGS. 1-2A, 3-4, and 9, paragraph[0074] of Lee I teaches FIG. 3 is a sectional view of the display device DD in accordance with an embodiment of the disclosure. Referring to FIG. 3, an embodiment of the display device DD may include a display panel DP and a fingerprint sensor ISU, and See also at least paragraph[0048] of Lee I (i.e., Lee I teaches a display device that includes a display panel and fingerprint sensor)) having a display region and (DD-DA FIGS. 1-2A, 3-4, and 9, paragraph[0087] of Lee I teaches the display pixel unit may be disposed in the display area DD-DA shown in FIG. 1, and See also at least paragraphs[0052]-[0053], and [0224]-[0225] of Lee I (i.e., Lee I teaches a display panel having a display pixel unit that includes a display area with display pixels)) a side region adjacent to the display region (700 FIGS. 1-2A, 3-4, and 9, paragraph[0229] of Lee I teaches the display driving unit 700 may include a scan driver 710, a data driver 720, and a timing controller 750 (i.e., Lee I teaches a display driving unit adjacent to the display pixel unit)), and the display device comprising: 
a plurality of display units (PX FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0243] of Lee I teaches referring to FIG. 10A, an embodiment of the display pixel PX may include an organic light-emitting diode OLED, and a pixel circuit PC which is connected to the q-th data line Dq and the p-th display scan line DSp to control the organic light-emitting diode OLED, and See also at least paragraphs[0244]-[0247] of Lee I (i.e., Lee I teaches display pixels of a display panel)) disposed on a first substrate (BL FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0077] of Lee I teaches the base layer BL may include a synthetic resin layer; thereafter, a conductive layer, an insulating layer, and so forth may be provided or formed on the synthetic resin layer; the synthetic resin layer may be a polyimide resin layer, but the material thereof is not limited to a particular material; and alternatively, the base layer BL may include a glass substrate, a metal substrate, an organic/inorganic composite material substrate, or the like, and See also at least paragraphs[0243]-[0247] of Lee I (i.e., Lee I teaches display pixels of a display panel that is disposed on a base layer)); 
a plurality of sensing units corresponding to the plurality of display units, wherein the plurality of display units and the plurality of sensing units are disposed in the display region (SP FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0108] of Lee I teaches the sensor pixel unit 110 may include a plurality of sensor pixels SP and a sensor insulating layer SIL, and See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0224]-[0225], and [0243]-[0247] of Lee I (i.e., Lee I teaches sensor pixels disposed along a sensor insulating layer that overlaps the display panel with the display pixels, wherein the sensor pixels and the display pixels are disposed in an overlapping manner within the display area)); 
a display driver coupled to at least a portion of the plurality of display units, and comprising a plurality of first transistors (700 FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0229] of Lee I teaches the display driving unit 700 may include a scan driver 710, a data driver 720, and a timing controller 750, and See also at least paragraphs[0090], [0230]-[0235], and [0243]-[0247] of Lee I (i.e., Lee I teaches a display driving unit, which includes a plurality of thin-film transistors, connected to the display pixels via display scan lines and data lines)); and
a sensor driving unit coupled to at least a portion of the plurality of sensing units, and comprising at least one second transistor (T1 FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0154] of Lee I teaches the first transistor T1 may control a sensing signal to be outputted to the j-th output line OLj; in one embodiment, for example, the first transistor T1 may control a current flowing to the j-th output line OLj; and in such an embodiment, the first transistor T1 may be connected between the j-th output line OLj and the second transistor T2, and See also at least paragraphs[0153], and [0155]-[0165] of Lee I (i.e., Lee I teaches at least a first transistor that controls a sensing signal of a sensor pixel)); 
wherein at least a portion of the plurality of first transistors are disposed in the side region (FIGS. 1-2A, 3-4, 9, and 10A paragraph[0090] of Lee I teaches the display driving unit may include a plurality of thin-film transistors formed through a same process as that of the pixel circuit of the display pixel, e.g., through a low temperature polycrystalline silicon (“LTPS”) process or a low temperature polycrystalline oxide (“LTPO”) process, and See also at least paragraphs[0229]-[0235], and [0243]-[0247] of Lee I (i.e., Lee I teaches a display driving unit, which includes a plurality of thin-film transistors, connected to the display pixels via display scan lines and data line)) and the at least one second transistor is disposed in the display region (FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0154] of Lee I teaches the first transistor T1 may control a sensing signal to be outputted to the j-th output line OLj; in one embodiment, for example, the first transistor T1 may control a current flowing to the j-th output line OLj; and in such an embodiment, the first transistor T1 may be connected between the j-th output line OLj and the second transistor T2, and See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0108], [0224]-[0225], and [0243]-[0247] of Lee I (i.e., Lee I teaches sensor pixels with at least one first transistor disposed along a sensor insulating layer that overlaps the display panel with the display pixels, wherein the sensor pixels and the display pixels are disposed in an overlapping manner with each other within the display area)).  
Regarding claim 2, Lee I teaches the display device of claim 1, wherein the plurality of display units and the plurality of sensing units are at least partially overlapped with each other (FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0154] of Lee I teaches the first transistor T1 may control a sensing signal to be outputted to the j-th output line OLj; in one embodiment, for example, the first transistor T1 may control a current flowing to the j-th output line OLj; and in such an embodiment, the first transistor T1 may be connected between the j-th output line OLj and the second transistor T2, and See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0108], [0224]-[0225], and [0243]-[0247] of Lee I (i.e., Lee I teaches sensor pixels with at least one first transistor disposed along a sensor insulating layer that overlaps the display panel with the display pixels, wherein the sensor pixels and the display pixels are disposed in an overlapping manner with each other within the display area)).  
Regarding claim 3, Lee I teaches the display device of claim 1, comprising a display driving unit coupled to at least a portion of the plurality of display units, and disposed in the display region (M2 FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0247] of Lee I teaches in one embodiment, for example, the pixel circuit PC may include a first transistor M1, a second transistor M2, and a storage capacitor Cst, and See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0089], [0108], [0154], [0224]-[0225], [0243]-[0246], and [0254] of Lee I (i.e., Lee I teaches the sensor pixels and the display pixels are disposed in an overlapping manner with each other within the display area, wherein the display pixels each have a pixel circuit that include a second transistor that functions as a driving transistor)).  
Regarding claim 4, Lee I teaches the display device of claim 3, wherein the plurality of display units and the display driving unit are partially overlapped with each other (FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0247] of Lee I teaches in one embodiment, for example, the pixel circuit PC may include a first transistor M1, a second transistor M2, and a storage capacitor Cst, and See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0089], [0108], [0154], [0224]-[0225], [0243]-[0246], and [0254] of Lee I (i.e., Lee I teaches the sensor pixels and the display pixels are disposed in an overlapping manner with each other within the display area, wherein the display pixels each have a pixel circuit that include a second transistor that functions as a driving transistor)).  
Regarding claim 5, Lee I teaches the display device of claim 3, wherein the display driving unit is coupled to the display driver (M2 FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0247] of Lee I teaches in one embodiment, for example, the pixel circuit PC may include a first transistor M1, a second transistor M2, and a storage capacitor Cst, and See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0089]-[0090], [0108], [0154], [0224]-[0227], [0229]-[0235], [0243]-[0246], and [0254] of Lee I (i.e., Lee I teaches the sensor pixels and the display pixels are disposed in an overlapping manner with each other within the display area, wherein the display pixels each have a pixel circuit that include a second transistor that functions as a driving transistor and that is connected to the display driving unit via the data lines)).
Regarding claim 6, Lee I teaches the display device of claim 3, wherein the plurality of sensing units and the display driving unit are partially overlapped with each other (FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0154] of Lee I teaches the first transistor T1 may control a sensing signal to be outputted to the j-th output line OLj; in one embodiment, for example, the first transistor T1 may control a current flowing to the j-th output line OLj; and in such an embodiment, the first transistor T1 may be connected between the j-th output line OLj and the second transistor T2, and See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0108], [0224]-[0225], and [0243]-[0247] of Lee I (i.e., Lee I teaches sensor pixels with at least one first transistor disposed along a sensor insulating layer that overlaps the display panel with the display pixels, wherein the sensor pixels and the display pixels are disposed in an overlapping manner with each other within the display area)).  
Regarding claim 9, Lee I teaches the display device of claim 1, wherein the plurality of sensing units and the sensor driving unit are partially overlapped with each other (FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0154] of Lee I teaches the first transistor T1 may control a sensing signal to be outputted to the j-th output line OLj; in one embodiment, for example, the first transistor T1 may control a current flowing to the j-th output line OLj; and in such an embodiment, the first transistor T1 may be connected between the j-th output line OLj and the second transistor T2, and See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0089], [0108], [0153], [0155]-[0165], [0224]-[0225], [0243]-[0247], and [0254] of Lee I (i.e., Lee I teaches the sensor pixels and the display pixels each having a driving transistor and disposed in an overlapping manner with each other within the display area, wherein the display pixels each have a pixel circuit that include a second transistor that functions as the driving transistor)).  
Regarding claim 10, Lee I teaches the display device of claim 1, wherein the plurality of sensing units are configured to detect a fingerprint (FIGS. 1-2A, 3-5, 6A-6B, 9, and 10A, paragraph[0177] of Lee I teaches when the finger 400 of the user is placed on the sensor pixel SP, the sensor electrode 300 and the finger 400 may form a second capacitor C2 to recognize the fingerprint of the user, See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0108], [0153], [0224]-[0225], and [0243]-[0247] of Lee I (i.e., Lee I teaches each of the sensor pixels includes a sensor electrode, wherein when a finger is placed on one of the sensor pixels a capacitor is formed to recognize a fingerprint)).
Regarding claim 15, Lee I teaches the display device of claim 1, wherein the plurality of sensing units are disposed above the plurality of display units (FIGS. 1-2A, 3-4, 9, and 10A, paragraph[0154] of Lee I teaches the first transistor T1 may control a sensing signal to be outputted to the j-th output line OLj; in one embodiment, for example, the first transistor T1 may control a current flowing to the j-th output line OLj; and in such an embodiment, the first transistor T1 may be connected between the j-th output line OLj and the second transistor T2, and See also at least paragraphs[0052]-[0053], [0071]-[0072], [0087], [0108], [0224]-[0225], and [0243]-[0247] of Lee I (i.e., Lee I teaches sensor pixels with at least one first transistor disposed along a sensor insulating layer that overlaps over the display panel with the display pixels, wherein the sensor pixels and the display pixels are disposed in an overlapping manner with each other within the display area)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Mackey et al., U.S. Patent Application Publication 2019/0113670 A1 (hereinafter Mackey).
Regarding claim 11, Lee I teaches the display device of claim 1, but does not expressly teach wherein the plurality of sensing units are disposed on a second substrate.
However, Mackey teaches wherein the plurality of sensing units are disposed on a second substrate (208 FIG. 2, paragraph[0039] of Mackey teaches the cover layer 208 may include a cover lens, also referred to as a cover glass, which protects the inner components of the display, such as the detector pixels 212; the cover lens may be made of any material such as chemically strengthened glass, crystalline materials (e.g., synthetic sapphire), transparent polymeric materials, and the like; the cover layer 208 may also include one or more additional layers associated with display and/or touch screen functionality; the cover layer 208 may be transparent thereby allowing light from display pixels to be transmitted and observed outside of the optical sensing system 200, which may be included in a bezel of the electronic device 100; and a top surface of the cover layer 208 forms a sensing surface 226 that provides a contact area for the input object 210, and See also at least paragraphs[0038] of Mackey (i.e., Mackey teaches detector pixels disposed on a sensor substrate and a cover layer that provides protection)).
Furthermore, Lee I and Mackey are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device with suitable components for fingerprint recognition functionality.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Mackey wherein the plurality of sensing units are disposed on a second substrate.  One reason for the modification as taught by Mackey is to form a device for suitably imaging an object (ABSTRACT and paragraph[0002] of Mackey).  The same motivation and rationale to combine for claim 11 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 12, Kim I teaches the display device of claim 11, but does not expressly teach wherein the plurality of sensing units are disposed between the first substrate and the second substrate.  
However, Mackey teaches wherein the plurality of sensing units are disposed between the first substrate and the second substrate (FIG. 2, paragraph[0039] of Park I teaches the cover layer 208 may include a cover lens, also referred to as a cover glass, which protects the inner components of the display, such as the detector pixels 212; the cover lens may be made of any material such as chemically strengthened glass, crystalline materials (e.g., synthetic sapphire), transparent polymeric materials, and the like; the cover layer 208 may also include one or more additional layers associated with display and/or touch screen functionality; the cover layer 208 may be transparent thereby allowing light from display pixels to be transmitted and observed outside of the optical sensing system 200, which may be included in a bezel of the electronic device 100; and a top surface of the cover layer 208 forms a sensing surface 226 that provides a contact area for the input object 210, and See also at least paragraphs[0038] of Mackey (i.e., Mackey teaches detector pixels disposed on a sensor substrate and a cover layer that provides protection)).



Potentially Allowable Subject Matter
Claims 7-8, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome double patenting rejection(s) indicated above, because for each of claims 7-8, and 13-14 the prior art references of record do not teach the combination of all element limitations as presently claimed.  

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621